                                                              MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-671-1150
Cell 516-671-2776
smoser@moseremploymentlaw.com


                                                      June 16, 2020

VIA ECF

Hon. Joan M. Azrack, U.S.D.J.
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Adkins v. Garda CL Atlantic, Inc., 16-cv-00641

Dear Judge Azrack:

         I represent certain plaintiffs in the above captioned matter. I write in opposition to the
Defendant’s motion for jurisdictional discovery. Defendant proposes a briefing schedule that
results in a fully briefed motion in late October 2020 (assuming everything goes according to
plan). Under this schedule, if there are any unanticipated delays, we could a fully briefed motion
might not be submitted until 2021.

        There is no need to multiply these proceedings. As was mentioned in Plaintiff’s motion
to approve the proposed briefing schedule (ECF No. 107), Plaintiff will submit to the Court
objective indicators showing that Mr. Rossi was a domiciliary of Florida at the time the
complaint was filed in State Court. Garda has not explained why jurisdictional discovery is
necessary. However, should the Court find that jurisdictional discovery is necessary, Plaintiff
proposes the following alternative schedule:

       June 22, 2020            Parties to serve a maximum of five document requests and five
                                interrogatories regarding jurisdiction, and Plaintiff’s to serve
                                30(b)(6) subject matter list regarding deposition of Garda

       July 6, 2020             Parties to respond to document requests and interrogatories

       July 24, 2020            Deadline for completion of depositions of Garda and Mr. Rossi

       August 7, 2020           Plaintiffs to serve motion to vacate and remand/dismiss

       September 7, 2020        Defendant to serve opposition

       September 21, 2020 Plaintiff to serve reply and file all papers via ECF




                         5 east main street, Huntington, NY 11743
                             www.moseremploymentlaw.com
        In October I have an out of state trial. Therefore, the advanced schedule proposed will
avoid the need for further delays.

        There are several reasons why discovery should be reciprocal if Garda insists on pursuing
this wasteful and unnecessary course. First is basic fairness. Second, Garda relocated Mr. Rossi
to Florida and offered him employment in West Palm Beach. Third, Garda has knowledge of
whether the Florida employment was of indefinite duration or for a specific time period.

         Garda asserts that Mr. Rossi could have changed his domicile from Florida to another
state after his employment with Garda ended. However, as pointed out by Garda in its letter to
the Court (ECF No. 108), “[a] party alleging that there has been a change of domicile has the
burden of proving the ‘require[d] . . . intent to give up the old and take up the new [domicile],
coupled with an actual acquisition of a residence in the new locality,’ and must prove those facts
‘by clear and convincing evidence.’” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir.
2000). Therefore, whether Garda is in possession of information concerning Garda’s
employment of Mr. Rossi in Florida, and whether the employment was of indefinite duration, are
highly relevant.

        For the foregoing reasons, Plaintiffs oppose Garda’s proposed briefing schedule and
request for jurisdictional discovery. If the Court is inclined to grant jurisdictional discovery,
Plaintiff requests that the discovery be reciprocal, and that the alternative schedule proposed
herein be adopted by the Court.

                                                       Respectfully submitted,


                                                       /s/

                                                       Steven J. Moser




                                  MOSER LAW FIRM, P.C.
                      5 East Main Street, Huntington, New York 11743
                              www.moseremploymentlaw.com
